UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event Reported):July 2, 2012 THERAVANCE, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-30319 (Commission File Number) 94-3265960 (I.R.S. Employer Identification Number) 901 Gateway Boulevard South San Francisco, California 94080 (650) 808-6000 (Addresses, including zip code, and telephone numbers, including area code, of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 2, 2012, GlaxoSmithKline (GSK) and Theravance,Inc. (the “Company”) issued a press release announcing the results of four pivotal Phase 3a studies of the once-daily investigational LAMA/LABA (GSK573719 or umeclidinium bromide (UMEC)/vilanterol (VI)) in patients with chronic obstructive pulmonary disease (COPD).UMEC/VI is a combination of two investigational bronchodilator molecules – UMEC, a long-acting muscarinic antagonist and VI, a long-acting beta2 agonist, currently in development under the LABA collaboration agreement between GSK and the Company, for the treatment of COPD.Members of the Company’s management will discuss the announcement on a conference call today at 8:00 a.m. Eastern Daylight Time. A copy of the press release is filed as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Description Exhibit99.1 Press Release Dated July 2, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THERAVANCE, INC. Date: July 2, 2012 By: /s/ Michael W. Aguiar Michael W. Aguiar Chief Financial Officer EXHIBIT INDEX Exhibit Description Exhibit99.1 Press Release Dated July 2, 2012
